DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 16, to examiner’s best understanding, the limitation only requires a radius of the auxiliary brush to be greater than 1 times the predetermined distance measured from the vertical axis to the floor sensor. Claim 3 requires a radius of the auxiliary brush to be between 1-1.5 times the predetermined distance measured from the vertical axis to the floor sensor, which is more limiting than claim 16. Therefore, claim 16 fails to further limit claim 3.
Regarding claim 19, to examiner’s best understanding, the limitation only requires that the vertical axis of the auxiliary brush does not interfere with the intersecting region. Claim 1 requires that the radial extent of the auxiliary brush does not interfere with the intersecting region. The radial extent of the auxiliary brush includes the vertical axis of the auxiliary brush and, therefore, claim 19 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman et al (US20130298350), hereinafter Schnittman, in view of Jones (US7155308).
Regarding claim 1, Schnittman discloses a robotic vacuum cleaner (Fig. 1A element 11) comprising: a suction source (Paragraph 0075, “suction of a vacuum motor” = suction source); a dirt collector (Fig. 1A element 50); a floor sensor (Fig. 1B element 30, Paragraph 0039), a primary brush (Fig. 1B element 65, Paragraph 0040); and an auxiliary brush (Fig. 1B element 20, Paragraph 0041) rotatable about a vertical axis (Fig. 1B, see annotated Fig. 1B, vertical axis is going into the page) positioned a predetermined distance (Fig. 1B, see annotated Fig. 1B) from the floor sensor, the auxiliary brush having a radial extent (Fig. 1B, see annotated Fig. 1B, end of brush). Schnittman fails to disclose the floor sensor including an emitter and a detector, the emitter and detector having an intersecting region; the auxiliary brush is configured to not interfere with operation of the floor sensor, wherein the auxiliary brush is positioned such that the radial extent of the brush does not extend into the intersecting region, and a radius of the auxiliary brush is in a range from 0.8 to 1.6 times the predetermined distance measured from the vertical axis to the floor sensor. 
Jones teaches the floor sensor including an emitter (Fig. 7 element 60’, Abstract) and a detector (Fig. 7 element 62’, Abstract), the emitter and detector having an intersecting region (Fig. 7 element 70, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the floor sensor on the robotic vacuum cleaner of Schnittman with the emitter and detector where the emitter and detector have an intersecting region from Jones because Jones teaches that using an emitter and detector where the field of view of the emitter and the field of view of the detector intersect helps the floor sensor address specular scattering and see surfaces of different reflectivity. Schnittman and Jones are both silent on the auxiliary brush is configured to not interfere with operation of the floor sensor, wherein the auxiliary brush is positioned such that the radial extent of the brush does not extend into the intersecting region. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the auxiliary brush of Schnittman to not interfere with operation of the floor sensor and to position the auxiliary brush such that the radial extent of the brush does not extend into the intersecting region because having the auxiliary brush not interfere with the operation of the floor sensor keeps the robotic vacuum cleaner operating normally and having the radial extend of the brush not extending into the intersecting region prevents the auxiliary brush from interfering with the normal operation of the floor sensor.
Schnittman seems to suggest a radius of the auxiliary brush is in a range from 0.8 to 1.6 times the predetermined distance measured from the vertical axis to the floor sensor (Fig. 3D; if the brush were fully extended instead of curled, as shown, it would seem to meet the range), however examiner considers this to be routine optimization. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to balance the radius of the auxiliary brush for debris pickup capability and the cost of manufacturing the auxiliary brush. Additionally, it would have been obvious to also adjust the placement of the floor sensor on the robotic vacuum cleaner of Schnittman to meet the claimed range as this would also be routine optimization to balance the radius of the auxiliary brush for debris pickup capability and the cost of manufacturing.
Regarding claim 3, Schnittman, as modified, discloses the limitations of claim 1, as described above, and further discloses a radius of the auxiliary brush is in a range from 1 to 1.5 times the predetermined distance measured from the vertical axis to the floor sensor. This range falls within the range claimed in claim 1 and the same rejection reasoning from claim 1 applies.
Regarding claim 4, Schnittman, as modified, discloses the limitations of claim 1, as described above, and further discloses a radius of the auxiliary brush is between 1 and 1.25 times the predetermined distance measured from the vertical axis to the floor sensor. This range falls within the range claimed in claim 1 and the same rejection reasoning from claim 1 applies.
Regarding claim 12, Schnittman, as modified, discloses the limitations of claim 3, as described above, and further discloses the floor sensor includes a sensor housing and wherein the radial extent of the auxiliary brush extends under the sensor housing (Schnittman, see annotated Fig. 1B. below; the radial extent of the auxiliary brush (20) extends below the sensor housing).

    PNG
    media_image1.png
    437
    494
    media_image1.png
    Greyscale

Regarding claim 13, Schnittman, as modified, discloses the limitations of claim 12, as described above, and further discloses the auxiliary brush is configured to clean a floor surface underneath the sensor housing (Schnittman, 0041 the auxiliary brush (20) is meant to improve the cleaning capability of the robotic vacuum).
Regarding claim 14, Schnittman, as modified, discloses the limitations of claim 3, as described above, and further discloses at least a portion of the auxiliary brush is accommodated below a sensor housing (Schnittman, see annotated Fig. 1B above), such that a portion of the auxiliary brush extends below the sensor housing (Schnittman, see annotated Fig. 1B above) without entering the intersecting region (see rejection of claim 1).
Regarding claim 15, Schnittman, as modified, discloses the limitations of claim 3, as described above, and further discloses the auxiliary brush includes brush tips (Schnittman, distal ends of auxiliary brush (20)), wherein the floor sensor includes a sensor housing (Schnittman, see annotated Fig. 1B above), and wherein the brush tips rotate underneath the sensor housing (Schnittman, see annotated Fig. 1B above).
Regarding claim 16, Schnittman, as modified, discloses the limitations of claim 3, as described above, and further discloses a distance from the vertical axis of the auxiliary brush to the nearest of one of the emitter and the detector is less than the radial extent of the brush. To examiner’s best understanding, the limitation only requires a radius of the auxiliary brush to be greater than 1 times the predetermined distance measured from the vertical axis to the floor sensor, which is already covered in the rejection of claim 3.
Regarding claim 17, Schnittman, as modified, discloses the limitations of claim 3, as described above, and further discloses the floor sensor includes a sensor housing (Schnittman, see annotated Fig. 1B above) and wherein the auxiliary brush is configured to direct debris initially located under the sensor housing toward the suction source (Schnittman, 0041, the debris under the sensor housing where the auxiliary brush extends directs debris toward the suction source).
Regarding claim 19, Schnittman, as modified, discloses the limitations of claim 3, as described above, and further discloses the emitter and detector are oriented such that the intersecting region is formed at a position distanced away from the vertical axis of the auxiliary brush. To examiner’s best understanding, the limitation only requires that the vertical axis of the auxiliary brush does not interfere with the intersecting region which is already covered in the rejection of claim 1.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schnittman et al (US20130298350), hereinafter Schnittman, in view of Jones (US7155308), and in further view of Lee et al (US20150265125), hereinafter Lee.
Regarding claim 18, Schnittman, as modified, discloses the limitations of claim 3, as described above, but fails to disclose at least a portion of the auxiliary brush passes directly underneath at least one of the emitter and the detector.
Lee is also concerned with a robotic vacuum and teaches the concept of at least a portion of the auxiliary brush (Fig. 2 element 10) passes directly underneath a floor sensor (Fig. 2 shows an auxiliary brush (10) that passes entirely under a floor sensor (55)). Combining this concept taught by Lee with the robotic vacuum of Schnittman, as modified, yields at least a portion of the auxiliary brush passes directly underneath at least one of the emitter and the detector. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the robotic vacuum of Schnittman, as modified to have at least a portion of the auxiliary brush pass directly underneath a sensor as taught by Lee to provide a more compact robotic vacuum by reducing the space between components.
Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the radius of the auxiliary brush being .8 to 1.6 times the distance from the vertical axis of the brush to the sensor is not routine optimization because there is no way to find a cost benefit without actual measurements, examiner finds that although actual measurements are not specified, it is known that the radius would either increase or decrease based on the distance relationship and that the cost of production would change based on that relationship due to material cost.
Regarding Applicant’s argument that the radius of the auxiliary brush being .8 to 1.6 times the distance from the vertical axis of the brush to the sensor is not routine optimization because the distance to meet the claimed range would create a non-functioning design due to the brush interfering with the sensor, examiner finds that one of ordinary skill in the art would be able to perform routine experimentation to find a relationship between distance between the sensor and vertical axis of the brush and the radius of the brush to meet the claimed limitation in order to balance debris pickup capability and the cost of manufacturing the auxiliary brush.
Regarding Applicant’s argument that the radius of the brush shown in Schnitmann is substantially less than .8 times the distance from the vertical axis of the brush to the sensor, examiner finds that Schnittman seems to suggest this relationship (Fig. 3D; if the brush were fully extended instead of curled, as shown, it would seem to meet this limitation), however, examiner considers this to be routine optimization. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to balance the radius of the auxiliary brush for debris pickup capability and the cost of manufacturing the auxiliary brush. Additionally, it would have been obvious to also adjust the placement of the floor sensor on the robotic vacuum cleaner of Schnittman to meet the claimed range as this would also be routine optimization to balance the radius of the auxiliary brush for debris pickup capability and the cost of manufacturing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./               Examiner, Art Unit 3723                                                                                                                                                                                         



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723